United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Altoona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1192
Issued: August 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 21, 2018 appellant, through counsel, filed a timely appeal from an April 12, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that his abandonment of suitable work was
justified.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On May 2, 2013 appellant, then a 33-year-old police officer, filed a traumatic injury claim
(Form CA-1) alleging that on April 15, 2013 his left leg became swollen from doing bag strikes
during defensive tactics training while in the performance of duty. OWCP accepted his claim for
osteochondritis dissecans of the left lateral femoral condyle. It subsequently expanded acceptance
of the claim to include left knee tear of the lateral meniscus and left lower extremity deep vein
thrombosis. OWCP paid appellant disability compensation and placed him on the periodic rolls,
effective October 20, 2013.
Appellant received medical treatment from Dr. Craig Mauro, a Board-certified orthopedic
surgeon. In an October 16, 2014 work capacity evaluation (Form OWCP-5c), Dr. Mauro indicated
that appellant could return to modified duty with the following restrictions of no lifting, carrying,
pushing, or pulling more than 10 pounds; walking and standing up to two hours with breaks;
reaching and reaching above the shoulder up to one hour; and no bending, climbing, squatting, or
kneeling. He also recommended 15-minute breaks as needed.
In a letter dated March 13, 2015, the employing establishment offered appellant a
permanent position as a security clerk, GS-4, Step 10. The physical requirements of the position
were described as “sedentary in nature and normally performed sitting.” It noted that appellant’s
physical limitations were sedentary duty, lifting up to 10 pounds, no climbing, crawling, squatting,
or kneeling, and may get up and move around as needed.
On June 15, 2015 appellant accepted the suitable work offer and returned to limited duty.
On August 20, 2015 the employing establishment informed OWCP that appellant had
resigned from the employing establishment, effective August 19, 2015. It also advised OWCP
that the security clerk job position was still available to appellant.
By decision dated November 2, 2015, OWCP terminated appellant’s wage-loss
compensation and entitlement to schedule award benefits, effective November 2, 2015, because
he had abandoned a suitable job position without justification in accordance with 5 U.S.C.
§ 8106(c)(2). By decision dated September 30, 2016, an OWCP hearing representative affirmed
the November 2, 2015 termination decision.

3

Docket No. 17-0338 (issued July 25, 2017).

2

Appellant filed an appeal to the Board.
By decision dated July 25, 2017, the Board affirmed the September 30, 2016 decision. The
Board found that OWCP properly terminated appellant’s wage-loss compensation and entitlement
to schedule award benefits, pursuant to 5 U.S.C. § 8106(c)(2), because he had abandoned suitable
work. The Board found that OWCP properly determined that the security clerk position, as
described in the employing establishment’s March 13, 2015 job offer, was within his work
restrictions and properly determined that his reason for abandoning the security clerk position was
not justified.
On September 5, 2017 appellant, through counsel, requested reconsideration of the
September 30, 2016 OWCP decision. Counsel alleged that OWCP’s determination that appellant
could not resign after a suitability determination violated the Thirteenth Amendment of the United
States Constitution. He also related that he was submitting new medical reports dated June 30 and
July 6, 2016 that were not previously considered by OWCP.
OWCP received a June 28, 2016 letter by Dr. Mauro. Dr. Mauro related that appellant was
progressing well after the November 23, 2015 left knee surgery, but could not perform the full
responsibilities that his job required. He reported that appellant should continue on limited duty
because of the limitations from his knee. Dr. Mauro restricted appellant to lifting and carrying no
more than 10 pounds and also limited climbing, crawling, squatting, kneeling, pushing, and
pulling.
Appellant also received medical treatment from Dr. John G. Oas, Board-certified in
psychiatry and neurology. In a June 30, 2016 treatment note, Dr. Oas indicated that appellant was
seen for complaints of dizziness. He noted diagnoses of intermittent vertigo, dysautonomia, small
fiber neuropathy, and lower extremity pain. In a July 6, 2016 letter, Dr. Oas related that appellant’s
working diagnosis was a small fiber neuropathy based on his laboratory testing.
By decision dated April 12, 2018, OWCP denied modification of the September 30, 2016
decision.
LEGAL PRECEDENT
Under FECA,4 once OWCP accepts a claim and pays compensation, it has the burden of
proof to justify termination or modification of compensation benefits.5 Section 8106(c)(2) of
FECA provides that a partially disabled employee who refuses or neglects to work after suitable
work is offered to, procured by or secured for the employee is not entitled to compensation.6
Section 10.517 of FECA’s implementing regulations further provides that an employee
who refuses or neglects to work after suitable work has been offered or secured for the employee,
has the burden of proof to show that such refusal or failure to work was reasonable or justified,
4

Supra note 2.

5

L.L., Docket No. 17-1247 (issued April 12, 2018); Mohamed Yunis, 42 ECAB 325, 334 (1991).

6

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

3

and shall be provided with the opportunity to make such showing before a determination is made
with respect to termination of entitlement to compensation.7
To justify termination of compensation, OWCP must show that the work offered was
suitable, that appellant was informed of the consequences of his or her refusal to accept such
employment, and that he or she was allowed a reasonable period to accept or reject the position or
submit evidence or provide reasons why the position is not suitable.8 Section 8106(c) will be
narrowly construed as it serves as a penalty provision, which may bar an employee’s entitlement
to compensation based on a refusal to accept a suitable offer of employment.9
Once OWCP establishes that the work offered is suitable, the burden shifts to the employee
who refuses to work to show that the refusal or failure to work was reasonable or justified.10 The
determination of whether an employee is physically capable of performing a modified assignment
is a medical question that must be resolved by medical evidence.11 In a suitable work
determination, OWCP must consider preexisting and subsequently-acquired medical conditions in
evaluating an employee’s work capacity.12 Its procedures provide that acceptable reasons for
refusing an offered position include medical evidence of inability to do the work.13
ANALYSIS
The Board finds that appellant has not established that his abandonment of suitable work
was justified.
On prior appeal, the Board found that OWCP had met its burden of proof to terminate
appellant’s wage-loss compensation and entitlement to schedule award benefits pursuant to 5
U.S.C. § 8106(c)(2) because he abandoned suitable work. As the Board had previously affirmed
the termination of his wage-loss compensation and entitlement to schedule award benefits on
November 2, 2015 due to his abandonment of suitable work, absent further merit review of this
issue by OWCP pursuant to section 8128 of FECA, this issue is res judicata.14
The Board has explained that, if a claimant requests reconsideration of a suitable work
termination, the issue remains whether appellant has established that he was unable to perform the

7

20 C.F.R. § 10.517(a); see Ronald M. Jones, 52 ECAB 406 (2003).

8

R.A., Docket No. 19-0065 (issued May 14, 2019); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.4 (June 2013).
9

L.L., supra note 5; see also Joan F. Burke, 54 ECAB 406 (2003).

10

20 C.F.R. § 10.517(a).

11

M.A., Docket No. 18-1671 (issued June 13, 2019); Gayle Harris, 52 ECAB 319 (2001).

12

P.S., Docket No. 18-1789 (issued April 11, 2019).

13

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.814.5(a)(4) (June 2013).

14

O.W., Docket No. 19-0316 (issued June 25, 2019); see also V.G., Docket No. 17-0583 (issued July 23, 2018).

4

duties of the offered position as of the date of the termination.15 Following OWCP’s September 30,
2016 decision, OWCP received a June 28, 2016 letter by Dr. Mauro who related that appellant was
still not able to go back to the full responsibilities that his job required. Dr. Mauro reported that
appellant should continue working limited duty and provided work restrictions of lifting and
carrying no more than 10 pounds and limited climbing, crawling, squatting, kneeling, pushing, and
pulling. He did not indicate that appellant was medically unable to perform the modified security
clerk position offered on March 13, 2015. Thus, this letter does not establish that appellant’s
failure to work was reasonable or justified.16
The June 30, 2016 treatment note and July 6, 2016 letter by Dr. Oas, also fail to establish
that appellant was unable to perform the modified security clerk position as they did not address
his ability to work.17
On appeal counsel asserts that there is no statutory provision as to how long a claimant
must work and there was nothing preventing a claimant who had returned to work from his right
to retire based on the credits he earned. He provided no legal basis for his argument. The Board
notes, however, that pursuing retirement is not considered an acceptable reason for abandoning an
offer of suitable work.18
Appellant has offered no justifiable reason for why he was unable to continue working the
modified-duty security position. Accordingly, the Board finds that he has not met his burden of
proof to establish that his abandonment of the suitable job offer was justified.19
CONCLUSION
The Board finds that appellant has not established that his abandonment of suitable work
was justified.

15

See K.J., Docket No. 17-1971 (issued March 5, 2018).

16

See J.R., Docket No. 18-1532 (issued April 8, 2019); D.S., Docket No. 16-1593 (issued December 21, 2016).

17

H.T., Docket No. 18-1161 (issued March 20, 2019).

18

Supra note 8 at Chapter 2.814.5(c) (June 2013).

19

See C.H., Docket No. 17-0938 (issued November 27, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the April 12, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

